OMB APPROVAL OMB Number: 3235-0578 Expires:January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2013 Date of reporting period: March 31, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 88.1% Shares Value CONSUMER DISCRETIONARY - 16.6% AUTO COMPONENTS - 2.5% Spartan Motors, Inc.# $ AUTOMOBILES - 2.6% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE - 4.2% Ruth's Hospitality Group, Inc.+ WMS Industries, Inc.+ HOUSEHOLD DURABLES - 2.4% Hooker Furniture Corp.# SPECIALTY RETAIL - 2.7% bebe stores, inc. Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ TEXTILES, APPAREL & LUXURY GOODS - 2.2% Crocs, Inc.+ CONSUMER STAPLES - 2.4% FOOD PRODUCTS - 2.4% Sanderson Farms, Inc. ENERGY - 6.6% ENERGY EQUIPMENT & SERVICES - 4.2% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS - 2.4% VAALCO Energy, Inc.+ FINANCIALS - 10.7% COMMERCIAL BANKS - 2.6% City Holding Co. INSURANCE - 5.6% Hallmark Financial Services, Inc.+ See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 88.1% (Continued) Shares Value FINANCIALS - 10.7% (Continued) INSURANCE - 5.6% (Continued) Horace Mann Educators Corp. $ Stewart Information Services Corp. THRIFTS & MORTGAGE FINANCE - 2.5% Dime Community Bancshares, Inc. HEALTH CARE - 0.2% LIFE SCIENCES TOOLS & SERVICES - 0.2% Cambrex Corp.+ INDUSTRIALS - 22.5% BUILDING PRODUCTS - 2.5% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES - 9.9% Ennis, Inc. Knoll, Inc. McGrath RentCorp US Ecology, Inc. CONSTRUCTION & ENGINEERING - 2.2% Granite Construction, Inc. ELECTRICAL EQUIPMENT - 2.8% Encore Wire Corp. MACHINERY - 4.9% Graham Corp. Tennant Co. MARINE - 0.2% Diana Shipping, Inc.+ TRADING COMPANIES & DISTRIBUTORS - 0.0%* Houston Wire & Cable Co. See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 88.1% (Continued) Shares Value INFORMATION TECHNOLOGY - 21.4% COMMUNICATIONS EQUIPMENT - 0.2% ADTRAN, Inc. $ COMPUTERS & PERIPHERALS - 3.4% Synaptics, Inc.+ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 6.9% Methode Electronics, Inc. Plexus Corp.+ ScanSource, Inc.+ IT SERVICES - 1.3% Unisys Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 7.5% Advanced Energy Industries, Inc.+ Micrel, Inc. Rudolph Technologies, Inc.+ SOFTWARE - 2.1% VASCO Data Security International, Inc.+ MATERIALS - 5.7% CHEMICALS - 5.7% KMG Chemicals, Inc. Landec Corp.+ TELECOMMUNICATION SERVICES - 2.0% DIVERSIFIED TELECOMMUNICATION SERVICES - 2.0% Vonage Holdings Corp.+ TOTAL COMMON STOCKS (Cost $264,006,397) $ See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 12.1% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.05%^ $ Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09%^ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.05%^ TOTAL MONEY MARKET FUNDS(Cost$45,449,872) $ TOTAL INVESTMENTS AT VALUE - 100.2% (Cost $309,456,269) $ LIABILITIES IN EXCESS OF OTHER ASSETS -(0.2%) ) NET ASSETS - 100.0% $ # The Fund owned 5% or more of the company's outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 4). + Non-income producing security. * Percentage rounds to less than 0.1%. ^ The rate shown is the 7-day effective yield as of March 31, 2013. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 29.6% Shares Value CONSUMER DISCRETIONARY - 3.5% AUTOMOBILES - 1.0% Ford Motor Co. $ HOUSEHOLD DURABLES - 2.1% Harman International Industries, Inc. Newell Rubbermaid, Inc. SPECIALTY RETAIL - 0.4% Chico's FAS, Inc. CONSUMER STAPLES - 1.4% FOOD & STAPLES RETAILING - 1.0% SYSCO Corp. PERSONAL PRODUCTS - 0.4% Avon Products, Inc. ENERGY - 1.0% ENERGY EQUIPMENT & SERVICES - 1.0% Tidewater, Inc. FINANCIALS - 3.0% DIVERSIFIED FINANCIAL SERVICES - 0.9% JPMorgan Chase & Co. INSURANCE - 2.1% Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. HEALTH CARE - 4.0% HEALTH CARE PROVIDERS & SERVICES - 1.1% Omnicare, Inc. PHARMACEUTICALS - 2.9% GlaxoSmithKline plc - ADR Johnson & Johnson Pfizer, Inc. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 29.6% (Continued) Shares Value INDUSTRIALS - 4.9% COMMERCIAL SERVICES & SUPPLIES - 3.1% Ennis, Inc.# $ US Ecology, Inc. INDUSTRIAL CONGLOMERATES - 0.5% 3M Co. MACHINERY - 1.3% Joy Global, Inc. Met-Pro Corp.# INFORMATION TECHNOLOGY - 7.3% COMMUNICATIONS EQUIPMENT - 1.3% Nokia Corp. - ADR+ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 4.0% Corning, Inc. FLIR Systems, Inc. Methode Electronics, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 1.0% Intel Corp. SOFTWARE - 1.0% Microsoft Corp. MATERIALS - 2.9% CHEMICALS - 1.0% Mosaic Co. (The) METALS & MINING - 1.9% Alcoa, Inc. Cliffs Natural Resources, Inc. UTILITIES - 1.6% ELECTRIC UTILITIES - 1.2% Exelon Corp. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 29.6% (Continued) Shares Value UTILITIES - 1.6% (Continued) GAS UTILITIES - 0.4% Laclede Group, Inc. (The) $ TOTAL COMMON STOCKS (Cost $396,805,095) $ PREFERRED STOCKS - 6.2% Shares Value ENERGY - 0.7% OIL, GAS & CONSUMABLE FUELS - 0.7% Chesapeake Energy Corp. - CV $ Chesapeake Energy Corp. - Series 144A - CV FINANCIALS - 1.3% DIVERSIFIED FINANCIAL SERVICES - 0.4% JPMorgan Chase Capital XII REAL ESTATE INVESTMENT TRUSTS (REIT) - 0.9% Alexandria Real Estate Equity, Inc. - Series D - CV First Industrial Realty Trust - Series J Kimco Realty Corp. - Series J Kimco Realty Corp. - Series K Ramco-Gershenson Properties Trust - Series D HEALTH CARE - 2.2% HEALTH CARE PROVIDERS & SERVICES - 2.2% Omnicare Capital Trust II - Series B MATERIALS - 2.0% METALS & MINING - 2.0% Cliffs Natural Resources, Inc. - CV TOTAL PREFERRED STOCKS (Cost $91,736,509) $ See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-44.5% Par Value Value CONSUMER DISCRETIONARY - 11.9% DIVERSIFIED CONSUMER SERVICES - 0.3% Service Corp. International, 7.50%, due 04/01/27 $ $ HOTELS, RESTAURANTS & LEISURE - 0.1% Ruby Tuesday, Inc., Series 144A, 7.625%, due 05/15/20 HOUSEHOLD DURABLES - 3.1% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 Ethan Allen Global, Inc., 5.375%, due 10/01/15 LEISURE EQUIPMENT & PRODUCTS - 0.4% Brunswick Corp., 7.125%, due 08/01/27 MEDIA - 0.9% Scholastic Corp., 5.00%, due 04/15/13 MULTI-LINE RETAIL - 2.2% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL - 4.9% Best Buy Co., Inc., 3.75%, due 03/15/16 Best Buy Co., Inc., 5.50%, due 03/15/21 Gap, Inc. (The), 5.95%, due 04/12/21 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES - 4.2% BEVERAGES - 1.0% Molson Coors Brewing Co., 2.50%, due 07/30/13 CV FOOD PRODUCTS - 3.2% Archer-Daniels-Midland Co., 0.875%, due 02/15/14 CV See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-44.5% (Continued) Par Value Value ENERGY - 0.9% OIL, GAS & CONSUMABLE FUELS - 0.9% Chesapeake Energy Corp., 2.75%, due 11/15/35 CV $ $ FINANCIALS - 1.6% REAL ESTATE INVESTMENT TRUSTS (REIT) - 1.6% Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE - 9.5% HEALTH CARE EQUIPMENT & SUPPLIES - 4.1% Medtronic, Inc., 1.625%, due 04/15/13 CV Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES - 1.2% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 LIFE SCIENCES TOOLS & SERVICES - 3.2% Illumina, Inc., Series 144A, 0.25%, due 03/15/16 CV PHARMACEUTICALS - 1.0% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS - 4.2% AEROSPACE & DEFENSE - 2.6% Alliant Techsystems, Inc., 3.00%, due 08/15/24 CV L-3 Communications Holdings, Inc., 3.00%, due 08/01/35 CV See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-44.5% (Continued) Par Value Value INDUSTRIALS - 4.2% (Continued) COMMERCIAL SERVICES & SUPPLIES - 1.6% Deluxe Corp., Series B, 5.125%, due 10/01/14 $ $ Deluxe Corp., 7.00%, due 03/15/19 INFORMATION TECHNOLOGY - 11.2% COMMUNICATIONS EQUIPMENT - 4.3% InterDigital, Inc., 2.50%, due 03/15/16 CV JDS Uniphase Corp., 1.00%, due 05/15/26 CV Nokia Corp., 5.375%, due 05/15/19 Nokia Corp., 6.625%, due 05/15/39 COMPUTERS & PERIPHERALS - 3.0% SanDisk Corp., 1.00%, due 05/15/13 CV ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 0.1% Anixter, Inc., 5.95%, due 03/01/15 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 1.9% Lam Research Corp., 0.50%, due 05/15/16 CV SOFTWARE - 1.9% TIBCO Software, Inc., Series 144A, 2.25%, due 05/01/32 CV MATERIALS - 0.7% METALS & MINING - 0.7% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 UTILITIES - 0.3% GAS UTILITIES - 0.3% Suburban Propane Partners, L.P., 7.375%, due 03/15/20 TOTAL CORPORATE BONDS (Cost $635,586,043) $ See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 19.6% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ $ Fidelity Institutional Money Market Portfolio -Select Class, 0.05%^ Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09%^ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.05%^ TOTAL MONEY MARKET FUNDS(Cost$294,307,736) $ TOTAL INVESTMENTS AT VALUE - 99.9% (Cost $1,418,435,383) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.1% NET ASSETS - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. ADR - American Depositary Receipt. CV - Convertible Security. # The Fund owned 5% or more of the company's outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 4). + Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2013. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 94.4% Shares Value CONSUMER DISCRETIONARY - 15.3% AUTOMOBILES - 6.1% Ford Motor Co. $ Thor Industries, Inc. HOUSEHOLD DURABLES - 3.0% Harman International Industries, Inc. SPECIALTY RETAIL - 6.2% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES - 0.5% PERSONAL PRODUCTS - 0.5% Avon Products, Inc. ENERGY - 11.7% ENERGY EQUIPMENT & SERVICES - 6.1% Helmerich & Payne, Inc. Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS - 5.6% Chevron Corp. Suncor Energy, Inc. FINANCIALS - 21.6% CAPITAL MARKETS - 3.2% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS - 3.3% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES - 3.9% JPMorgan Chase & Co. INSURANCE - 10.3% Chubb Corp. (The) HCC Insurance Holdings, Inc. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.4% (Continued) Shares Value FINANCIALS - 21.6% (Continued) INSURANCE - 10.3% (Continued) Unum Group $ THRIFTS & MORTGAGE FINANCE - 0.9% New York Community Bancorp, Inc. HEALTH CARE - 9.1% PHARMACEUTICALS - 9.1% Abbott Laboratories GlaxoSmithKline plc - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS - 11.6% CONSTRUCTION & ENGINEERING - 3.7% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES - 2.9% 3M Co. MACHINERY - 5.0% Dover Corp. Lincoln Electric Holdings, Inc. INFORMATION TECHNOLOGY - 17.3% COMMUNICATIONS EQUIPMENT - 4.3% ADTRAN, Inc. Nokia Corp. - ADR+ COMPUTERS & PERIPHERALS - 4.8% Dell, Inc. Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 3.1% Itron, Inc.+ See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 94.4% (Continued) Shares Value INFORMATION TECHNOLOGY - 17.3% (Continued) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.7% Intel Corp. $ SOFTWARE - 2.4% Microsoft Corp. MATERIALS - 7.3% METALS & MINING - 7.3% Alcoa, Inc. Nucor Corp. Reliance Steel & Aluminum Co. TOTAL COMMON STOCKS (Cost $12,217,318) $ MONEY MARKET FUNDS - 5.4% Shares Value Fidelity Institutional Money Market Portfolio -Select Class, 0.05%^ $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.05%^ TOTAL MONEY MARKET FUNDS(Cost$830,594) $ TOTAL INVESTMENTS AT VALUE - 99.8% (Cost $13,047,912) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.2% NET ASSETS - 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2013. See Accompanying Notes to Schedules of Investments. THE BERWYN FUNDS NOTES TO SCHEDULES OF INVESTMENTS March 31, 2013 (Unaudited) 1.Securities Valuation Securities of Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund (the “Funds”) that are listed on a national securities exchange are valued at the last quoted sales price.Securities not traded on the valuation date, NASDAQ traded securities, all bonds and other securities not listed on a national securities exchange are valued at the last quoted bid price.Short-term investments may be valued at amortized cost which approximates market value.The value of other assets and securities for which no quotations are readily available, or quotations for which the Funds’ investment advisor believes do not reflect market value, are valued at fair value as determined in good faith by the advisor under the supervision of the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to the following:only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; the thinness of the market; the size of reported trades; a temporary lapse in the provision of prices by a reliable pricing source, and actions of the securities markets, such as the suspension or limitation of trading. Generally accepted accounting principles (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs Corporate Bonds held by Berwyn Income Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of March 31, 2013 by security type: Berwyn Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
